DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claim 36 is objected to because of the following informalities:  there appears to be an inadvertent number at the end of the claim, “35”.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 33-49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,109,427. Although the claims at issue are not identical, they are not patentably distinct from each other as follows.
With respect to claim 33, claims 1-13 of the ‘427 patent recite a process for the production of a layer composition with an electrically conductive layer (see claim 1, col. 22, lines 20-21), comprising the process steps: a) providing a substrate with a substrate surface (see claim 1, col. 22, line 23); b) forming a polymer layer comprising an electrically conductive polymer on at least a part of the substrate surface (see claim 1, col. 22, line 24-26); c) application of a liquid stabilizer phase, comprising a stabilizer and a liquid phase, onto the polymer layer from process step b), wherein the stabilizer phase comprises less than 0.2 wt.%, based on the stabilizer phase, of the electrically conductive polymer, wherein the stabilizer is an aromatic compound with at least two OH groups (see claim 1, col. 22, lines 28-32 and line 33 (the recitation of a tannin satisfies this limitation)), wherein the layer composition is a capacitor and wherein the substrate comprises an electrode body of an electrode material, and a dielectric at least partly covers a surface of this electrode material (see claim 3).
With respect to claim 34, claims 1-13 of the ‘427 patent recite that after application of the stabilizer phase in process step c) the liquid phase is at least partly removed in a further process step d).  See claim 2.
With respect to claim 35, claims 1-13 of the ‘427 patent recite that the stabilizer is at least one compound selected from the group consisting of 1,3-dihydroxybenzene, 1,4-dihydroxybenzene, 2,3-dihydroxybenzene, dihydroxyalkylbenzene, trihydroxybenzene, dihydroxynaphthalene and derivatives thereof.  See claim 1, col. 22, line 33, noting that tannin satisfies this limitation.
With respect to claim 36, claims 1-13 of the ‘427 patent recite the stabilizer is a gallic acid ester.  See claim 1, col. 22, line 33, noting that tannin satisfies this limitation.
With respect to claim 37, claims 1-13 of the ‘427 patent recite that the gallic acid ester is a tannine. See claim 1, col. 22, line 33, noting that tannin satisfies this limitation.
With respect to claim 38, claims 1-13 of the ‘427 patent recite that the liquid phase in process step c) comprises water or an alcohol or a mixture thereof.  See claim 5.
With respect to claim 39, claims 1-13 of the ‘427 patent recite that the stabilizer phase in process step c) comprises the stabilizer in a concentration in a range of from 0.1 to 50 wt.%, based on the stabilizer phase.  See claim 6.
With respect to claim 40, claims 1-13 of the ‘427 patent recite that the electrically conductive polymer comprises at least one polythiophene, polypyrrole or polyaniline or one of their derivatives or a mixture of at least two of these.  See claim 1, col. 22, lines 26-27.
With respect to claim 41, claims 1-13 of the ‘427 patent recite that the electrically conductive polymer comprises at least one polythiophene with recurring units chosen from the group consisting of the general formula (I), the general formula (II) or the general formula (III) or a combination of at least two of these 
    PNG
    media_image1.png
    432
    423
    media_image1.png
    Greyscale
,wherein A represents an optionally substituted C1-C5-alkylene radical, R represents a linear or branched, optionally substituted C1-C18-alkyl radical, an optionally substituted Cs-C12-cycloalkyl radical, an optionally substituted C6-C14- aryl radical, an optionally substituted C7-Cis-aralkyl radical, an optionally substituted C1-C4-hydroxyalkyl radical or a hydroxyl radical, x represents an integer from 0 to 8 and in the case where several radicals R are bonded to A, these can be identical or different.  See claim 7.
With respect to claim 42, claims 1-13 of the ‘427 patent recite that the electrically conductive polymer is poly(3,4-ethylenedioxythiophene).  See claim 8.
With respect to claim 43, claims 1-13 of the ‘427 patent recite that the electrically conductive polymer additionally comprises at least one polymeric anion.  See claim 9.
With respect to claim 44, claims 1-13 of the ‘427 patent recite that the polymeric anion is polystyrenesulphonic acid.  See claim 10.
With respect to claim 45, claims 1-13 of the ‘427 patent recite that the formation of a polymer layer in process step b) is carried out by application of a dispersion containing particles of an electrically conductive polymer and a dispersing agent and the at least partial removal of this dispersing agent.  See claim 11.
With respect to claim 46, claims 1-13 of the ‘427 patent recite that the particles of the dispersion in process step b) have a size (d50) of 70 nm and less.  See claim 12.
With respect to claim 47, claims 1-13 of the ‘427 patent recite that the dispersion containing particles of an electrically conductive polymer in process step b) comprises organic solvents, water or mixtures of an organic solvent and water as the dispersing agent.  See claim 13.
With respect to claim 48, claims 1-13 of the ‘427 patent recite that the electrode material is a valve metal or NbO.  See claim 4.
With respect to claim 49, claims 1-13 of the ‘427 patent recite that the electrode material is aluminium.  See claim 4, noting that aluminium is a valve metal.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 22-25, 30, 33-35, and 39-42 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Worle et al. (US Pat. App. Pub. No. 2009/0001359).
With respect to claim 22, Worle discloses a capacitor (see paragraphs [0002] and [0006]) which comprises a layer composition (see paragraph [0001]), the layer composition comprising S1. a substrate with a substrate surface (see paragraph [0005]), wherein the substrate comprises an electrode body of an electrode material (see paragraph [0009]), the surface of this electrode material being at least partly covered by a dielectric (see paragraph [0008]); S2. a polymer layer following the substrate surface and serving as a layer of a solid electrolyte, the polymer layer comprising an electrically conductive polymer (see paragraphs [0022] and [0023], citing polythiophene); S3. a stabilizer layer following the polymer layer, comprising a stabilizer which is an aromatic compound with at least two OH groups (see paragraph [0010], noting the redox system is added as an adjoining layer, and paragraph [0017], citing quinones and hydroquinones).
With respect to claim 23, Worle discloses that the electrically conductive polymer comprises at least one polythiophene, polypyrrole or polyaniline or one of their derivatives or a mixture of at least two of these.  See paragraphs [0022] and [0023], citing polythiophene.
With respect to claim 24, Worle discloses that the electrically conductive polymer comprises at least one polythiophene with recurring units chosen from the group consisting of the general formula (I), the general formula (II) or the general formula (III) or a combination of at least two of these
    PNG
    media_image1.png
    432
    423
    media_image1.png
    Greyscale
, wherein A represents an optionally substituted C1-C5-alkylene radical, R represents a linear or branched, optionally substituted C1-C18-alkyl radical, an optionally substituted C5-C12-cycloalkyl radical, an optionally substituted C6-C14- aryl radical, an optionally substituted C7-C18-aralkyl radical, an optionally substituted C1-C4-hydroxyalkyl radical or a hydroxyl radical, x represents an integer from 0 to 8 and in the case where several radicals R are bonded to A, these can be identical or different.  See paragraph [0027], citing PEDOT.
With respect to claim 25, Worle discloses that the electrically conductive polymer is poly(3,4-ethylenedioxythiophene).  See paragraph [0027].
With respect to claim 30, Worle discloses that the stabilizer is at least one compound selected from the group consisting of 1,3--dihydroxybenzene, 1,4- dihydroxybenzene, 2,3-dihydroxybenzene, dihydroxyalkylbenzene, trihydroxybenzene, dihydroxynaphthalene and derivatives thereof.  See paragraph [0017], citing quinones and hydroquinones, which are derivatives of hydroxybenzene.
With respect to claim 33, Worle discloses a process for the production of a layer composition with an electrically conductive layer, comprising the process steps: a) providing a substrate with a substrate surface (see paragraph [0005]); b) forming a polymer layer comprising an electrically conductive polymer on at least a part of the substrate surface (see paragraphs [0022] and [0023], citing polythiophene); c) application of a liquid stabilizer phase, comprising a stabilizer and a liquid phase, onto the polymer layer from process step b) (see paragraph [0010], noting the redox system is added as an adjoining layer, paragraph [0013], noting that the redox system is applied as a solution, and paragraph [0017], citing quinones and hydroquinones), wherein the stabilizer phase comprises less than 0.2 wt.%, based on the stabilizer phase, of the electrically conductive polymer (see paragraphs [0011] and [0013]), noting that the stabilizer is formed as a separate layer from the electrically conductive polymer, and as such, contains less than 0.2% wt of the conductive polymer), wherein the stabilizer is an aromatic compound with at least two OH groups (see paragraph [0010], noting the redox system is added as an adjoining layer, and paragraph [0017], citing quinones and hydroquinones), wherein the layer composition is a capacitor (see paragraphs [0002] and [0006], noting that the disclosure of Worle contemplates its use in a capacitor) and wherein the substrate comprises an electrode body of an electrode material (see paragraph [0009]), and a dielectric at least partly covers a surface of this electrode material (see paragraph [0008]).
With respect to claim 34, Worle discloses that after application of the stabilizer phase in process step c) the liquid phase is at least partly removed in a further process step d).  While not explicitly disclosed, Worle clearly implies a drying step, in that the stabilizer layers are shown as being solid in each drawing.
With respect to claim 35, Worle discloses that the stabilizer is at least one compound selected from the group consisting of 1,3-dihydroxybenzene, 1,4-dihydroxybenzene, 2,3-dihydroxybenzene, dihydroxyalkylbenzene, trihydroxybenzene, dihydroxynaphthalene and derivatives thereof.  See paragraph [0017], noting that quinones and hydroquinones are derivatives of hydroxybenzene.
With respect to claim 39, Worle discloses that the stabilizer phase in process step c) comprises the stabilizer in a concentration in a range of from 0.1 to 50 wt.%, based on the stabilizer phase.  See paragraph [0012], citing 1-50%wt for a redox system.
With respect to claim 40, Worle discloses that the electrically conductive polymer comprises at least one polythiophene, polypyrrole or polyaniline or one of their derivatives or a mixture of at least two of these.  See paragraphs [0022] and [0023], citing polythiophene.
With respect to claim 41, Worle discloses that the electrically conductive polymer comprises at least one polythiophene with recurring units chosen from the group consisting of the general formula (I), the general formula (II) or the general formula (III) or a combination of at least two of these
    PNG
    media_image1.png
    432
    423
    media_image1.png
    Greyscale
, wherein A represents an optionally substituted C1-C5-alkylene radical, R represents a linear or branched, optionally substituted C1-C18-alkyl radical, an optionally substituted C5-C12-cycloalkyl radical, an optionally substituted C6-C14- aryl radical, an optionally substituted C7-C18-aralkyl radical, an optionally substituted C1-C4-hydroxyalkyl radical or a hydroxyl radical, x represents an integer from 0 to 8 and in the case where several radicals R are bonded to A, these can be identical or different.  See paragraph [0027], citing PEDOT.
With respect to claim 42, Worle discloses that the electrically conductive polymer is poly(3,4-ethylenedioxythiophene).  See paragraph [0027].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 26, 27, and 43-47 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Worle et al. (US Pat. App. Pub. No. 2009/0001359) in view of Louwet et al. (US Pat. App. Pub. No. 2004/0260016).
With respect to claim 26, Worle fails to teach that the electrically conductive polymer additionally comprises at least one polymeric anion.
Louwet, on the other hand, teaches that the electrically conductive polymer additionally comprises at least one polymeric anion.  See paragraphs [0082]-[0084].  Such an arrangement results in a PEDOT layer having high electrical conductivity and good processability.  See paragraph [0017].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of invention, to modify Worle, as taught by Louwet, in order to produce a PEDOT layer having high electrical conductivity and good processability.
With respect to claim 27, the combined teachings of Worle and Louwet teach that the polymeric anion is polystyrenesulphonic acid.  See Louwet, paragraphs [0082]-[0084].
With respect to claim 43, Worle fails to teach that the electrically conductive polymer additionally comprises at least one polymeric anion.
Louwet, on the other hand, teaches that the electrically conductive polymer additionally comprises at least one polymeric anion.  See paragraphs [0082]-[0084].  Such an arrangement results in a PEDOT layer having high electrical conductivity and good processability.  See paragraph [0017].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of invention, to modify Worle, as taught by Louwet, in order to produce a PEDOT layer having high electrical conductivity and good processability.
With respect to claim 44, the combined teachings of Worle and Louwet teach that the polymeric anion is polystyrenesulphonic acid.  See Louwet, paragraphs [0082]-[0084].
With respect to claim 45, Worle fails to teach that the formation of a polymer layer in process step b) is carried out by application of a dispersion containing particles of an electrically conductive polymer and a dispersing agent and the at least partial removal of this dispersing agent.
Louwet, on the other hand, teaches that that the formation of a polymer layer in process step b) is carried out by application of a dispersion containing particles of an electrically conductive polymer and a dispersing agent and the at least partial removal of this dispersing agent.  See paragraphs [0062] and [0090].  Such an operation results in a layer of conductive polymer having a desired thickness.
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify Worle, as taught by Louwet, in order to form conductive polymer layers.
With respect to claim 46, the combined teachings of Worle and Louwet teaches that the particles of the dispersion in process step b) have a size (d50) of 70 nm and less.  See Louwet, paragraph [0046], citing a particle size of less than 30 nm.
With respect to claim 47, the combined teachings of Worle and Louwet teaches that the dispersion containing particles of an electrically conductive polymer in process step b) comprises organic solvents, water or mixtures of an organic solvent and water as the dispersing agent.  See Louwet, paragraph [0036].
Claims 28, 29, 38, 48, and 49 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Worle et al. (US Pat. App. Pub. No. 2009/0001359) in view of Nishiyama et al. (US 5,964,287).
With respect to claim 28, Worle fails to teach that the electrode material is a valve metal or NbO.
Nishiyama, on the other hand, teaches that a capacitor electrode is formed of a valve action metal, such as tantalum or aluminum.  See col. 1, lines 16-27 and claim 12.  Such an arrangement results in high capacitance while maintaining a small size.  See col. 1, lines 16-27.
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of invention, to modify Worle, as taught by Nishiyama, in order to produce a capacitor having high capacitance while maintaining a small size.
With respect to claim 29, the combined teachings of Worle and Nishiyama teach that the electrode material is aluminium.  See Nishiyama, col. 1, lines 16-27 and claim 12.
With respect to claim 38, Worle fails to teach that the liquid phase in process step c) comprises water or an alcohol or a mixture thereof.
Nishiyama, on the other hand, teaches that the liquid phase in process step c) comprises water or an alcohol or a mixture thereof.  See col. 3, lines 54-60 and col. 5, lines 10-12.  Such an arrangement results in blocking oxidation of organic materials, which maintains a high conductivity of the conductive polymer.  See col. 1, lines 10-12 and col. 1, lines 58-59.
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of invention, to modify Worle, as taught by Nishiyama, in order to block oxidation of the organic materials to maintain a high conductivity of the conductive polymer. 
With respect to claim 48, Worle fails to teach that the electrode material is a valve metal or NbO.
Nishiyama, on the other hand, teaches that a capacitor electrode is formed of a valve action metal, such as tantalum or aluminum.  See col. 1, lines 16-27 and claim 12.  Such an arrangement results in high capacitance while maintaining a small size.  See col. 1, lines 16-27.
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of invention, to modify Worle, as taught by Nishiyama, in order to produce a capacitor having high capacitance while maintaining a small size.
With respect to claim 49, the combined teachings of Worle and Nishiyama teach that the electrode material is aluminium.  See Nishiyama, col. 1, lines 16-27 and claim 12.
Claims 31, 32, 36, and 37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Worle et al. (US Pat. App. Pub. No. 2009/0001359) in view of Gunterman et al. (WO 2010/102751).
With respect to claim 31, Worle fails to teach that the stabilizer is a gallic acid ester.
Gunterman, on the other hand, teaches adding a gallic acid ester to a conductive polymer (including polythiophene) in order to improve heat stability.  See abstract and page 2, first paragraph.
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of invention, to modify Worle, as taught by Gunterman, in order to improve the heat stability of the polythiophene layer.
With respect to claim 32, the combined teachings of Worle and Gunterman teach that the gallic acid ester is a tannine.  See Gunterman, page 2, third paragraph.
With respect to claim 36, Worle fails to teach that the stabilizer is a gallic acid ester.
Gunterman, on the other hand, teaches adding a gallic acid ester to a conductive polymer (including polythiophene) in order to improve heat stability.  See abstract and page 2, first paragraph.
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of invention, to modify Worle, as taught by Gunterman, in order to improve the heat stability of the polythiophene layer.
With respect to claim 37, the combined teachings of Worle and Gunterman teach that the gallic acid ester is a tannine.  See Gunterman, page 2, third paragraph.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DION R FERGUSON whose telephone number is (571)270-7566. The examiner can normally be reached Monday-Friday, 5:30 a.m. - 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DION R. FERGUSON/Primary Examiner, Art Unit 2848